Case 1:19-cv-10378-JMF Document 33-2 Filed 02/06/20 Page 1 of 2




           EXHIBIT 2
           Case 1:19-cv-10378-JMF Document 33-2 Filed 02/06/20 Page 2 of 2


From:            Vabner, Reuben
To:              Russo, Alex T. (PMCC); Duffy, Joan M. (PMCC)
Subject:         FW: HHP-8s: Response to PMCC [ATTORNEY-CLIENT PRIVILEGED]
Date:            Friday, June 23, 2017 12:20:51 PM



Hello Alex and Joan-

As a follow-up to our last telephone conversation, in which we set your expectations towards
the prompt delivery of a bid from Amtrak to terminate the Acela/HHP-8 leases between PMCC
Investments and Amtrak, please note that we have decided not to make a proposal at this
time. At the earliest, we will be in a position to make a proposal after our 2018 budget process
has moved towards completion, at the end of July 2017.

We will do all we can to assist in your HHP-8 inspection process and look forward to meeting
your inspector in Wilmington, DE on the 28th of June.

I will be your main point of contact from here on and encourage you to let me know when and
if you feel we need to speak.

Best Regards,

Reuben Vabner
Tel: 202-906-3047
